—Judgment, Supreme Court, Bronx County (Roger Hayes, J.), rendered June 28, 1995, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a second violent felony offender, to a term of 6V2 to 13 years, unanimously affirmed.
By objecting on different grounds than those raised on appeal, defendant failed to preserve his present claim regarding the court’s participation in the questioning of a prosecution witness (People v Blakeney, 219 AD2d 10, 14, affd 88 NY2d 1011), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court’s two-question inquiry, followed by suitable curative instructions, was an appropriate exercise of discretion, which clarified the evidence by explaining the significance of previously elicited testimony (People v Moulton, 43 NY2d 944, 945). This limited questioning did not usurp the role of the attorneys, and did not convey to the jury that the court had any personal opinion regarding defendant’s guilt (see, People v Gonzalez, 228 AD2d 340, lv denied 88 NY2d 1021). Concur — Ellerin, J. P., Wallach, Tom, Mazzarelli and Saxe, JJ.